DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
Applicant’s request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn. 
Response to Arguments
Applicant’s arguments, see pages 9-14, filed on December 28, 2021, with respect to the prior art combination of Griffith and Lunneborg et al. have been fully considered and are persuasive in view of the claim amendments.  The 35 U.S.C. § 103 rejection of claims 1, 6, 7, 15, and 16 has been withdrawn. 
Applicant’s arguments, see pages 9-14, filed on December 28, 2021, with respect to the prior art combination of Griffith, Lunneborg et al., and Eisenhaure et al. have been fully considered and are persuasive in view of the claim amendments.  The 35 U.S.C. § 103 rejection of claims 2-5 has been withdrawn. 
Applicant’s arguments, see pages 9-14, filed on December 28, 2021, with respect to the prior art combination of Griffith, Lunneborg et al., Eisenhaure et al., and Okazaki have been fully considered and are persuasive in view of the claim amendments.  The 35 U.S.C. § 103 rejection of claims 8 and 9 has been withdrawn. 
Allowable Subject Matter
Claims 1-8 and 10-16 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. 
The prior art of record, taken alone or in combination, does not teach or suggest an energy storage system as recited by independent claim 1, comprising: 
a control unit configured to control an electric motor by receiving an operation command from an electric power monitoring system when surplus electric power is generated, the control unit configured to adjust an amount of heat generated by a heat generator based on an amount of the surplus electric power; and 
an electric power generation apparatus configured to generate electric power using heat stored in the heat storage device. 
The prior art of record, taken alone or in combination, does not teach or suggest a system enabling stable utilization of variable electric power as recited by independent claim 10, comprising: 
a switch configured to connect the electric power generation apparatus to any one of the electric power system and a second electric power system. 
Dependent claims 2-8 and 11-16 are considered allowable due to their respective dependence on allowed independent claims 1 and 10. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021. The examiner can normally be reached 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han` can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        January 6, 2022